Title: To Thomas Jefferson from William Stephens, 12 May 1808
From: Stephens, William
To: Jefferson, Thomas


                  
                     Sir
                     
                     Savannah-Geo: 12th May 1808
                  
                  Understanding, that Mr Mounger, Collector of this Port, intends resigning the appointment, I cannot avoid, joining in my recommending, as his successor, Mr Richd. Wall, Naval officer of this Port.
                  Mr. Wall has been near Nine Years, about the duties of the above offices, and in the time of General McIntosh, then Naval Officer, performed the essential part of the duty, and so continued, in his present office; at same time, frequently discharging the duties of Pro Collector, when the Principel, was absent or indisposed, and indeed in Mr. Johnson’s time and since arduously employed, in arranging the official documents.
                  Should, Mr. Wall meet your approbation as Collector, his office, then as Naval officer becomes of Course vacant, to fill which, I cannot omit mentioning Archd S: Bullock esqr, at present our Navy Agent, as a Gentleman every way Qualified for Discharging the duties of Naval officer—indeed the high estimation which, both Mr Wall and Mr Bullock, are held by our Citizens, would secure to our Custom House, two excellent officers, for such important offices.
                  I feel very sensibly, that my mentioning the Gentlemen, may probebly, add but little to their recommendation, but always happy, in seeing in office, Men in whom dependance may be placed, from their Sterling principles they possess, will apologize.
                  Accept, Sir my sincere, wish for your health, and that you may, live to see our Country, well settled down, from its present difficulties and dangers. with Great respect
                  I have the Honor to be Sir Yr very obt Sevt
                  
                     W Stephens
                     
                  
               